Citation Nr: 0003794	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-11 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the calculated amount of $1,840.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from May 1948 to March 1952.  
The veteran died in September 1987.  The appellant is the 
veteran's widow. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 decision from the Committee on Waivers 
and Compromises (Committee) of the St. Petersburg, Florida VA 
Regional Office (RO), which denied waiver in the amount of 
$1,840.


FINDINGS OF FACT

1.  The appellant was awarded death pension benefits in March 
1988.

2.  The RO notified the appellant in several subsequent award 
notifications, that her continued eligibility for death 
pension benefits was based on income and dependent status and 
that she should notify the VA of any changes in income or 
changes in income. 

3.  In January 1997, the appellant reported that she had 
remarried in August 1996.

4.  In January 1997, the appellant's death pension benefits 
were reduced effective August 1, 1996, based the appellant's 
remarriage.  This action created an overpayment.

5.  The appellant's failure to submit information regarding 
the change in her income does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith. 

6.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.

CONCLUSION OF LAW

The overpayment was not due to the appellant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA death pension benefits in the amount of 
$1,840 would not be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requested waiver of the debt as recovery would 
cause undue financial hardship.  The Committee denied waiver 
on the basis that recovery would not be against the 
principles of equity and good conscience.  The Board agrees.  

An appellant who is receiving a pension is required to report 
to the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (1999).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA pension benefits, unless specifically excluded by law.  38 
U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a)(1999).

The provisions of 38 U.S.C.A. § 5302(c)(West 1991) prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining waiver."  Similarly, 
38 C.F.R. § 1.965(b) (1999) precludes waiver upon a finding 
of (1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith.  The recovery of any 
payment may not be waived if there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking a waiver of the recovery of the payment.  On review 
of the record, the Board finds that the appellant's failure 
to submit information regarding the change in dependent 
status does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith.  
Therefore, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a)(West 1991).  However to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1999).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1999).

The Board notes that the appellant did not contest the amount 
of the overpayment. The appellant was awarded death pension 
benefits in March 1988.  In several award letters, including 
one sent in May 1996, the appellant was advised of her 
responsibility to promptly notify the VA of any changes in 
dependents including marriage as failure to do so may result 
in the creation of an overpayment.  The evidence of record 
reveals that the appellant had notified the VA of changes in 
income in the past and dependency in the past.

An August 1996 VA Report of Contact reveals that the 
appellant indicated that she would begin working within 30 
days.  Subsequently, in a January 1997 letter, the appellant 
advised that she had remarried in August 1996.  The appellant 
indicated that she had spoken with a VA employee in January 
1997 and was advised to return the December 1996 check and 
that she would have to repay $1,840.  The appellant returned 
the December 1996 check and in February 1997, the appellant 
was notified that the amount of the overpayment was $1,840.

The Board finds that the overpayment of VA death pension 
benefits in the amount of $1,840 was solely the consequence 
of the appellant's own actions in not promptly reporting her 
remarriage in August 1996 and thus properly created.  Thus, 
as the appellant failed to provide necessary information and 
was aware of her obligation to notify the VA promptly as to 
changes in status of dependents, the Board finds that the 
appellant was at fault in the creation of the overpayment.  

In February 1997, correspondence was received from the 
appellant requesting waiver of the debt as recovery would 
cause undue financial hardship.  A financial status report 
reflected that the appellant's total monthly family income 
was $2126.60 from Social Security and employment.  Total 
monthly expenses totaled approximately $1700, which included 
$425 for mortgage or rent, $153 for utilities, $340 for other 
itemized living expenses, and $782 for installment contracts 
and other debts.  In an amended financial status report, the 
appellant reported that total monthly expenses were $1,830, 
which left approximately $296 for gas and food.  She also 
reported that she received help getting the medicine she was 
required to take because it was too expensive.  According to 
the appellant's May 1998 statement, even with all of the 
family income indicated, they still cannot pay all their 
bills.  However, the appellant did not submit a revised 
financial status report in May 1998 to support this 
statement.  Thus, based on the evidence of record, the Board 
finds that collection of this debt would not deprive the 
appellant or her family of the basic necessities or otherwise 
violate the standard of equity and good conscience.   

The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of the program was to make payments to surviving 
spouses in need.  Once she remarried, she was no longer 
considered a surviving spouse and there was no legal 
entitlement to the benefit.  Therefore, the Board finds that 
to recover the overpayment of such benefits does not nullify 
the objective of their payment.  The Board further finds that 
the evidence does not show that the appellant incurred a 
legal obligation or changed her position to her detriment in 
reliance upon the receipt of VA benefits.  The evidence shows 
that the appellant makes several payments on installment 
contracts and other debts.  The appellant is expected to 
accord a Government debt the same regard given any other 
debt.

Moreover, the Board concludes that a grant of waiver of 
recovery would result in unfair gain to the debtor.  To waive 
$1,840 that has been overpaid to her, and to which she has 
not shown that she is entitled, would clearly result in an 
unfair gain to her and would be contrary to equity and good 
conscience.  Accordingly, the Board finds that it is not 
contrary to equity and good conscience to deny the 
appellant's claim of entitlement to waiver of recovery of the 
overpayment in the original amount of $1,840.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 (1999).


ORDER

Entitlement to waiver of the recovery of VA death pension 
benefits in the amount of $1,840 is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 


